REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:  
2.	Independent claim 1 is allowable over the cited art for reasons discloses below:
The references cited are:  Kinney et al. (Pub. No. US 20040012775), Chaji (Pub. No. US 20140329339), and Tolani et al. (US 20200096862).
The prior arts in the records alone or in combination fail to teach the first capture module positioned with a first manufacturing line where a first electronic assembly [such as “keyboard”] is located and the second capture module positioned with a second manufacturing line where a second electronic assemble [which is different from the first assembly] is located, a classification module of the server adapted to automatically detect defects in each of the first and second electronic assemblies concurrently [a server detecting two different defects concurrently, in two different assemblies using two different capturing modules/cameras] a prediction module of the server to prescribe at least one adjusted operational parameter to the first electronic assembly to allow the first electronic assembly to operate in a data storage device despite the presence of at least one defect that exceeds a predetermined threshold corresponding to discarding the first electronic assembly . 

	Independent claims 7, and 15, are allowed for the same reasons as claim 1.
	Dependent claims 2-6, 8-14, and 16-20 are allowed for being dependent on claims 1, 7, and 15. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666